Citation Nr: 1028259	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  06-18 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina

THE ISSUE

1. Entitlement to a rating higher than 50 percent for residual 
repair of right lower eyelid entropion and lateral tarsal strip 
of the left eye with bilateral senile ectropion.  

2. Entitlement to a rating higher than 10 percent for bilateral 
chronic blepharitis and conjunctivitis.  

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from 
August 1943 to December 1945.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in September 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the record. 

In January 2010, the Board denied service connection for macular 
degenerating on a direct and secondary basis and remanded the 
issues currently on appeal for further development.  As the 
requested development has been substantially completed, no 
further action to ensure compliance with the remand directive is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The residual repair of the right lower eyelid entropion and 
lateral tarsal strip of the left eye with bilateral senile 
ectropion is manifested by visible tissue loss and gross 
distortion of the eyelids, but six or more of characteristics of 
disfigurement are not shown; and after nonservice-connected 
cataract surgery in each eye visual acuity is no worse than 20/50 
in one eye and 20/30 in the other eye. 

2. Chronic blepharitis and conjunctivitis is manifested by ocular 
dryness and after nonservice-connected cataract surgery in each 
eye visual acuity is no worse than 20/50 in one eye and 20/30 in 
the other eye. 

CONCLUSIONS OF LAW

1. The criteria for a rating higher than 50 percent for residual 
repair of right lower eyelid entropion and lateral tarsal strip 
of the left eye with bilateral senile ectropion have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7; 
4.84a, Diagnostic Code 6032 (prior to December 2008); 4.118, 
Diagnostic Code 7800 (prior to October 2008).

2. The criteria for a rating higher than 10 percent for bilateral 
chronic blepharitis and conjunctivitis have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.84a, 
Diagnostic Code 6018 (prior to December 2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in May 2004 and in July 2007.  The 
notice included the type of evidence needed to substantiate the 
claims for increase, namely, evidence that the disabilities had 
increased in severity and the effect that worsening has on the 
claimant's employment.  

Additionally, the Veteran was notified that VA would obtain VA 
records and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of a claim and for 
the degree of disability assignable for the claim.  

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to 
the extent of pre-adjudication VCAA notice); of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the 
claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment).  
To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
timing error was cured by content-complying VCAA notice after 
which the claims were readjudicated as evidenced by the 
supplemental statement of the case, dated in April 2010.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent readjudication 
without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained VA records and afforded 
the Veteran several VA examinations, including the most recent 
examination in February 2010.  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  


VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The residual repair of right lower lid entropion and lateral 
tarsal strip of the left eye with bilateral senile ectropion is 
rated under Diagnostic Codes 6032 and 7800.  

Diagnostic Code 6032 for loss of portion of eyelids is rated as 
disfigurement of the face under Diagnostic Code 7800.   

Under Diagnostic Code 7800, disfigurement of the face with 
visible or palpable tissue loss and either gross distortion or 
asymmetry of paired sets of features, including eyelids or with 
six or more characteristics of disfigurement warrants an 80 
percent rating.  

The eight characteristics of disfigurement are: scar five or more 
inches (13 or more centimeters) in length; scar at least one-
quarter inch (0.6 centimeters) wide at widest part; surface 
contour of scar elevated or depressed on palpation; 




a scar adherent to underlying tissue; skin hypo- or hyper- 
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 square 
centimeters); underlying soft tissue missing in an area exceeding 
six square inches (39 square centimeters); and skin indurated and 
inflexible in an area exceeding six square inches (39 square 
centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800.  

The Veteran's conjunctivitis is currently rated 10 percent under 
Diagnostic Code 6018, which is the maximum schedular rating under 
this Diagnostic Code.  

Conjunctivitis may also be rated on impairment of visual acuity.  
Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  

The severity of visual acuity loss is determined by applying the 
criteria set forth at 38 C.F.R. § 4.84a.  Under § 4.84a, 
impairment of central visual acuity is evaluated from 
noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  Diagnostic Codes 6061 to 
6079.  

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/50 and vision in the other 
eye is correctable to 20/40; (2) when vision in both eyes is 
correctable to 20/50; (3) when vision in one eye is correctable 
to 20/70 and vision in the other eye is correctable to 20/40; or 
(4) when vision in one eye is correctable to 20/100 and vision in 
the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6078, 6079.






A 20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/70 and vision in the other 
eye is correctable to 20/50; (2) when vision in one eye is 
correctable to 20/100 and vision in the other eye is correctable 
to 20/50; (3) when vision in one eye is correctable to 20/200 and 
vision in the other eye is correctable to 20/40; or (4) when 
vision in one eye is correctable to 15/200 and vision in the 
other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6077, 6078.

During the pendency of the appeal, the regulations for eye and 
vision disabilities were amended for applications received on or 
after December 10, 2008.  73 Fed. Reg. 66,543 (Nov. 10, 2008).  

The regulations for rating scars were amended for applications 
received on or after October 23, 2008.  73 Fed. Reg. 54,708 
(66,543 (Sep. 23, 2008).  Where the law or regulations governing 
a claim are changed while the claim is pending the version most 
favorable to the claimant applies (from the effective date of the 
change), absent congressional intent to the contrary.  In this 
case, administrative determinations clearly specify the effective 
dates of the revised regulations.  As the Veteran's application 
was received in May 2004, no rating changes may be made based 
upon the new rating criteria and the Veteran's disabilities are 
rated under the previous criteria.

Facts

On VA examination in May 2003, the examiner noted that fourteen 
years earlier the Veteran had surgery on his right lower eyelid 
and underwent surgery again in September 2002 (which was a 
lateral tarsal strip on the right side).  Subsequently the right 
lower eyelid bled and had to be resutured.  Thereafter the 
Veteran had surgery on the upper eyelids.  He reported no pain or 
visual symptoms.  Physical examination shows that the best 
correctable visual acuity was 20/60 in the right eye and 20/40 in 
the left eye.  The eyelids showed complete closure, there was 
chronic rosacea conjunctivitis and visible scars in the right 
lower eyelid at the junction of the middle and lateral third of 
the lid which the examiner noted was cosmetically acceptable.  
There was residual hooding in the upper eyelids, which the 
examiner described as cosmetically acceptable.  The examiner 
commented that as for the right lower lid entropion repair and 
chronic blepharitis and conjunctivitis, there were no residuals 
or functional impairment as the eyelids were functional.   

In May 2004, in October 2005, and in June 2006, the Veteran 
complained of blurred eyesight, sensitivity to brightness, 
tearing and red swollen eyes.  

On VA examination in September 2004, the Veteran complained of 
irritation and tears.  Physical examination shows the best 
correctable distant visual acuity was 20/70 in the right eye and 
20/60 in the left eye.  The best correctable near visual acuity 
was 20/70 in the right eye and 20/40 in the left eye.  External 
examination shows that on closure of eyelids there was 
lagophthalmus with inferior scleral.  The lower lid margins were 
in good apposition to the eye.  There was no entropion or 
ectropion.  There was marginal blepharitis and chronic 
noninfectious conjunctivitis.  The examiner noted that the 
decreased vision was caused by early cataracts and the early 
stage of macular degeneration.  

VA records show that in October 2004 the Veteran had a cataract 
extracted from his right eye.  

On VA examination in June 2005, the Veteran complained of 
irritation and dryness.  The best correctable distant visual 
acuity was 20/40 in the right eye and 20/70 in the left eye.  The 
best correctable near visual acuity was 20/30 in the right eye 
and 20/70 in the left eye.  The eyelids showed canthoplasty and 
blepharoplasty scars.  Lagophthalmus in the right eye was 2 mm. 
and in the left was 1 mm.  There was marginal eyelid erythema.  
The diagnosis included chronic blepharoconjunctivitis, 
lagophthalmus and the examiner noted that the cataract in the 
left eye was the major cause of decreased visual acuity.  

On VA examination in July 2005, the best correctable distant 
visual acuity was 20/50 in the right eye and 20/70 in the left 
eye.  The best correctable near visual acuity was 20/40 in the 
right eye and 20/70 in the left eye.  

VA records show that in March 2006 a cataract from the left eye 
was excised.  In August 2006 there was bilateral medial canthus 
laxity, thickening of the lower lid and incomplete lid closure.  
In May 2006, the Veteran had an old suture removed at the left 
lateral canthus.  In August 2006, the Veteran underwent a 
bilateral cicatricial entropion repair with skin graft.  In 
October 2006, the records show the graft was intact, there was no 
infection and the Veteran complained of burning, stinging and 
tearing in both eyes.  

On VA examination in September 2006, the best corrected distant 
visual acuity was 20/20 in the right eye and in the left eye was 
20/25 with no optical assistance.  There was bilateral surgical 
lagophthalmus and bilateral lateral canthoplasty.  There was 
bilateral scarring in the upper and lower lids.  The diagnoses 
included bilateral blepharoconjunctivitis.  

On VA examination in July 2007, the Veteran had eye pain and 
gritty sensation in both eyes.  The best corrected distant visual 
acuity was 20/25 with refraction in the right eye and 20/30 in 
the left eye.  The best corrected near visual acuity was 20/20 in 
both eyes.  The lids and lashes were normal.  There was 
lagophthalmos and chronic blepharitis in both eyes.  The examiner 
commented that there was mild ocular cause for visual impairment 
due to dry eyes, lagophthalmos and past surgeries to the lids.  
The examiner also noted that the blepharitis caused ocular 
dryness and may further have affected the Veteran's vision.  

VA records show that from March 2007 to August 2009 the Veteran's 
visual acuity ranged from 20/20 to 20/25 in each eye.  In 
September 2007 the Veteran had itching, burning crusting, and 
blurred vision in the left eye.  In August 2008, he complained of 
tearing and dryness.  

In August 2009, the Veteran testified that he had pain, swelling 
and tearing in his eyes.  




In August 2009, a VA physician reported that the Veteran 
complained of excessive tearing and discomfort.  He had epiphora 
and exposure keratopathy due to cicatricial ectropion of the 
lower lids bilaterally.  

On VA examination in February 2010, the examiner noted that there 
was a small nodule in the right eye at the outer cantus, which 
was likely granuloma, tarsorrhaphy.  The lower lid showed a 7 mm 
area of scarring, madarosis and excoriation nasally.  There was 
an incomplete blink.  On the similar area on the left eye, there 
was a 6 mm strip of scarring, madarosis and excoriation and an 
incomplete blink.  Corrected visual acuity bilaterally was 20/25.  
The examiner commented that the Veteran had a longstanding 
history of chronic blepharitis and conjunctivitis, which appeared 
to be quiescent.  He had loss of eyelid tissue secondary to 
multiple eyelid procedures, which were required treatment.  The 
examiner concluded that there was abnormal eyelid function and 
scarring, altering the Veteran's appearance, but the scarring did 
not appear to be of the dimensions listed in the criteria for 
disfigurement.  

VA records in March 2010 document complaints of pain.  Bilateral 
visual acuity was 20/25.  The external wounds appeared well 
healed.  There was a small nodule in the right eye at the lateral 
canthus.  The assessment included foreign body sensation, 
tearing, dryness in both eyes and cicatricial ectropion.

In an addendum in April 2010, the VA examiner indicated that the 
Veteran had bilateral lid abnormalities with cicatrical 
(scarring) changes and loss of eyelid tissue.  The levator 
palpebrae and orbicularis muscles were affected due to surgery 
and scarring, resulting in scarring in the right eye and a 
functional impairment that prevented both eyes from closing.  







Analysis

Residual Repair of Right Lower Eyelid Entropion and Lateral 
Tarsal Strip of the Left Eye with Bilateral Senile Ectropion

The evidence shows scars due to multiple eyelid surgeries.  On VA 
examination in May 2003, the examiner found the scars to be 
cosmetically acceptable.  On VA examination in September 2004, 
low eyelid margins were in good apposition.  On VA examination in 
February 2010, the lower lid showed a 7 mm area of scarring, 
madarosis and excoriation and there was an incomplete blink.  On 
the similar area on the left eye, there was a 6 mm strip of 
scarring, madarosis and excoriation and an incomplete blink.  The 
examiner concluded that there was abnormal eyelid function and 
scarring, the scarring did not appear to be of the dimensions 
listed in the criteria for disfigurement and it did alter the 
Veteran's appearance.  

Under Diagnostic Code 7800, whereas here there is evidence of 
visible tissue loss and gross distortion of the eyelids, the 
difference in the rating criteria for 50 percent rating and an 80 
percent rating are that for an 80 percent rating there must be at 
least six characteristics of disfigurement.  A 50 percent rating 
requires only four characteristics of disfigurement.  

As for the eight characteristics of disfigurement, there is no 
scar of five or more inches (13 or more centimeters) in length 
(one of eight).  There is no scar at least one-quarter inch wide 
at widest part (two of eight).  The skin is not hypo- or hyper- 
pigmented in an area exceeding six square inches (three of 
eight).  The skin texture while abnormal does not exceeding six 
square inches (four of eight).  The underlying soft tissue loss 
does not exceed six square inches (five of eight).  The skin, if 
indurated and inflexible, does not exceeding six square inches 
(six of eight).





The surface contour of the scarring, whether elevated or 
depressed, is present.  And although not clearly shown, the 
scarring may be adherent to the underlying tissue. 

Overall, the record shows that the Veteran has two 
characteristics of disfigurement, which do not more nearly 
approximate the criteria for at least six characteristics of 
disfigurement for the next higher rating under Diagnostic Code 
7800.

Also, after the Veteran's nonservice-connected cataract surgery 
in each eye, visual acuity is no worse than 20/50 in one eye and 
20/30 in the other eye.  And the maximum schedular rating is 10 
percent under Diagnostic Code 6066.  As the Veteran is already 
rated 10 percent for impaired visual acuity under Diagnostic Code 
6018 for bilateral chronic blepharitis and conjunctivitis, rating 
visual impairment under Diagnostic Code 6032, that is, rating the 
same visual impairment under a Different Diagnostic Code would be 
pyramiding which is prohibited.  38 C.F.R. § 4.14.

The Board has also considering whether a separate rating is 
warranted for lagophthalmos, a condition is which the eye cannot 
be completely closed.  As the current rating under Diagnostic 
6032 encompasses partial or complete loss of the eyelids, rating 
the same functional loss under a different Diagnostic Code would 
be pyramiding which is prohibited.  38 C.F.R. § 4.14. 

For these reasons, the preponderance of the evidence is against 
the claim for a rating higher than 50 percent for residual repair 
of right lower eyelid entropion and lateral tarsal strip of the 
left eye with bilateral senile ectropion and the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. §5107(b).

Bilateral Chronic Blepharitis and Conjunctivitis

Under Diagnostic Code 6018 a 10 percent rating is assigned for 
active conjunctivitis; otherwise, healed conjunctivitis is rated 
based on the healed residuals.  The Veteran is in receipt of a 10 
percent rating and the medical evidence shows that the conjuctiva 
are inactive.  Visual acuity is the only residual that may be 
evaluated.  
The criteria for the next higher rating are 20/70 vision in one 
eye and 20/50 vision in the other eye.  

After the Veteran's nonservice-connected cataract surgery in each 
eye, visual acuity is no worse than 20/50 in one eye and 20/30 in 
the other eye.  As 20/50 in one eye and 20/30 in the other eye do 
not more nearly approximate 20/70 in one eye and 20/50 in the 
other eye, the criteria for a rating higher than 10 percent have 
not been met. 

For these reasons, the preponderance of the evidence is against 
the claim for a rating higher than 10 percent for bilateral 
chronic blepharitis and conjunctivitis and the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. §5107(b).

Extraschedular Consideration 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does have 
the authority to decide whether the claim should be referred to 
the VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.  38 C.F.R. § 
3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for the service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.  If the 
criteria reasonably describe the Veteran's disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).








In this case, the rating criteria reasonably describe the 
disability levels and symptomatology, which are contemplated by 
Diagnostic Codes 6018, 6032, 6066, and 7800 in the Rating 
Schedule.  In other words, the Veteran does not experience any 
symptomatology not already encompassed in the Diagnostic Codes.  

As the disability pictures are contemplated by the Rating 
Schedule, the assigned schedular ratings are, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

A rating higher than 50 percent for residual repair of right 
lower eyelid entropion and lateral tarsal strip of the left eye 
with bilateral senile ectropion is denied.  

A rating higher than 10 percent for bilateral chronic blepharitis 
and conjunctivitis is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


